DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0112468.
Regarding claim 1,
	US '468 discloses a method for manufacturing an alloy ribbon piece obtained by crystallizing an amorphous alloy ribbon piece (abstract), the method comprising: preparing an amorphous alloy ribbon piece [0009]; increasing a temperature of the amorphous alloy ribbon piece to a crystallization starting temperature [0021]; and increasing the temperature of the amorphous alloy ribbon piece from the crystallization starting temperature to a crystallization process termination temperature equal to or less than a crystallization completion temperature [0021].
	US '468 does not expressly disclose the claimed limitation of wherein a temperature increase rate of the amorphous alloy ribbon piece in the increasing of the temperature of the amorphous alloy ribbon piece from the crystallization starting temperature to the crystallization process termination temperature satisfies a formula (1) below where a self-heating amount of the amorphous alloy ribbon piece per unit time is ΔQself, a heat discharge amount of the amorphous alloy ribbon piece per unit time is ΔQout, a mass and a specific heat of the amorphous alloy 
ΔQself ≤ ΔQout + mcΔT							(1)
	However, US '468 discloses that "nanocrystallization itself is obviously an exothermic physical process" [0014] and that "it was determined that the exothermic heat of the crystallization process increasing with the core weight can only be released to the environment of the annealing stack incompletely and thus can lead to a clear worsening of the permeability values…the consequence of this insufficient drain of the heat of crystallization is a local overheating of the annular strip-wound cores within the stack which can lead to low permeabilities and to higher remanences " [0014].  US '468 recognizes that the exothermic heat release from the crystallization process has a negative impact of the final quality of the produced alloy ribbon.
	US '468 addresses the exothermic behavior by placing the wound strip onto heat-absorbing bases made of materials with a high specific heat capacity and advantageous thermal conductivity in order to withdraw the exothermically generated heat from crystallization [0051].  This is demonstrated in Fig. 3 where thicker Cu bases reduce the exothermy peak from the heat of crystallization; see also Fig. 5.
	Thus, US '468 suggests to one of ordinary skill in the art that it is beneficial to maximize the withdrawn heat from the wound strip during the recrystallization process.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to operate the method of US '468 in such a manner that the exothermy peak from the crystallization is minimzed or eliminated.  Operation of the process in this manner would result in the heat flow out of the strip (i.e., ΔQout) being equal to or greater self); because the term of mcΔT is inherently positive as the mass, heat capacity, and temperature change per unit time (i.e., ΔT) are all positive values, then the heat flow expression of ΔQself ≤ ΔQout + mcΔT is met.

Regarding claim 2,
	US '468 discloses embodiments (Figs. 8 and 9) where a plurality of amorphous alloy wound strips are simultaneously processed; note the spacing between the adjacent wound strips in Figs. 8 and 9.  Thus, these embodiment of US '468 meet the claim limitation of "wherein a plurality of the amorphous alloy ribbon pieces are prepared in the preparing, wherein the increasing of the temperature of the amorphous alloy ribbon piece to the crystallization starting temperature increases the temperature of the plurality of amorphous alloy ribbon pieces to the crystallization starting temperature, and wherein the increasing of the temperature of the amorphous alloy ribbon piece from the crystallization starting temperature to the crystallization process termination temperature increases the temperature of the plurality of amorphous alloy ribbon pieces from the crystallization starting temperature to the crystallization process termination temperature in a state where clearances are provided between the adjacent amorphous alloy ribbon pieces such that the temperature increase rates of the plurality of amorphous alloy ribbon pieces each satisfy the formula (1)" when the process of US '468 is operated in such a manner that the exothermy peak from the crystallization is minimzed or eliminated.


Regarding claim 3,
	US '468 teaches that the material of the amorphous alloy ribbon piece is a Fe-based amorphous alloy [0003-0006,0067].
	US '468 does not expressly disclose the claim limitation of "wherein an average temperature increase rate of the amorphous alloy ribbon piece in the increasing of the temperature of the amorphous alloy ribbon piece from the crystallization starting temperature to the crystallization process termination temperature is in a range of 0.5°C/second or more and 20°C/second or less."
	However, US '468 discloses that heating rates on the order of 0.1-0.2 K/min as used in the prior art is uneconomical due to the long time of up to 7hrs needed to raise the temperature of the strip [0048].  Additionally, US '468 discloses that the heat treatment runs through a temperature window of 450°C to ca. 500°C and in so doing is run through at a heating rate of 0.1 K/min to ca. 20 K/min (i.e., about 0.333°C/s).  In addition, as the reaction leads to a local increase in the temperature rate as shown in Fig. 3.
Per MPEP 2144.05(I): "a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)."
Therefore, a prima facie case of obviousness has been shown against claim 3.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0229237 discloses an apparatus for controlling the heating during crystallizing a laminated amorphous alloy ribbon.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738